Citation Nr: 0002498	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  97-29 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation greater than 50 percent for 
post-traumatic stress disorder (PTSD) prior to July 7, 1997, 
and greater than 70 percent for PTSD from July 7, 1997.

2.  Entitlement to an effective date prior to July 7, 1997, 
for a total rating based on individual unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  A June 1997 RO decision continued a 50 percent 
evaluation for PTSD.  A March 1998 RO decision granted a 
70 percent evaluation for PTSD, effective July 7, 1997, and 
assigned a total rating based on individual unemployability 
due to service-connected disability from July 7, 1997.  The 
issue of entitlement to an effective date prior to July 7, 
1997, for a total rating based on individual unemployability 
due to service-connected disability is the subject of the 
Remand portion of this decision.

In a November 1997 statement, the veteran's representative 
indicates a desire to claim entitlement to service connection 
for back disability, bilateral knee disability, residuals of 
a right knee fracture, scars of the knees, headaches, memory 
problems, labyrinthitis, skin disorder, a personality 
disorder and chronic obstructive lung disease.  These claims 
are referred to the RO for its consideration.


FINDINGS OF FACT

1.  The claims of entitlement to an increased rating for PTSD 
both prior to and from July 7, 1997, are plausible and all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  Both prior to and from July 7, 1997, the veteran's PTSD 
has been manifested by persistent nightmares, flashbacks, and 
startle response with anger and persistent danger of hurting 
himself or others of such a degree as to result in total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  The claim for an increased rating for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a 100 percent evaluation for PTSD both 
prior to and from July 7, 1997, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded 
multiple examinations.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A RO decision in January 1996 granted service connection for 
PTSD and assigned a 50 percent evaluation.  In January 1997, 
the veteran's representative submitted a claim for an 
increased evaluation for PTSD.  A June 1997 RO decision, 
appealed herein, continued the 50 percent evaluation and a 
March 1998 RO decision assigned a 70 percent evaluation for 
PTSD, effective July 7, 1997.

38 C.F.R. Part 4, Diagnostic Code 9411 (1999), provides that 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent evaluation.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
evaluation.  Total occupational and social impairment due to 
such symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent evaluation.

The report of a March 1997 VA psychiatric examination 
reflects that the veteran reported daily visual, auditory, 
and olfactory hallucinations and flashbacks of events that 
occurred to him during his active service.  He reported that 
he had hit the floor on several occasions when he was 
frightened and that he had frequent sleep interruption.  His 
judgment was considered a bit impaired and his thought 
content was significant for having some suicidal ideation 
sometimes.  The diagnoses included PTSD and his Global 
Assessment of Functioning (GAF) was indicated to be 50.  A 
separate diagnosis of chronic paranoid schizophrenia was also 
probable.

The reports of January and July 1998 VA psychiatric 
examinations continued to reflect that the veteran had 
nightmares and flashbacks with sleep disturbance.  He 
reported that when he heard loud sounds or bangs, he would 
jump.  The only psychiatric diagnosis offered was PTSD and 
the veteran's GAF was indicated to be 40 in January 1998.

The Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed., (DSM-IV), reflects that a GAF score of 41 to 50 
reflects serious symptoms or any serious impairment in 
social, occupational, or school functioning, such as no 
friends or unable to keep a job.  A GAF of 31 to 40 reflects 
some impairment in reality testing or communication or major 
impairment in several areas such as work, family relations, 
such as neglecting family, avoiding friends, and being unable 
to work.  While the record reflects that the veteran 
experiences factors outsides of his service-connected PTSD 
affecting his employability, with consideration of the GAF 
scores assigned both prior to and from July 7, 1997, as well 
as the consistent reporting of nightmares, flashbacks, and 
startle response, the Board concludes that the evidence is in 
equipoise with respect to whether or not the veteran's 
service-connected PTSD resulted in total occupational and 
social impairment both prior to and from July 7, 1997.  In 
resolving all doubt in the veteran's behalf, a 100 percent 
evaluation for PTSD is warranted both prior to and from 
July 7, 1997.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411.


ORDER

An increased rating of 100 percent for PTSD, both prior to 
and from July 7, 1997 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

A transcript of a personal hearing held before a hearing 
officer at the RO in January 1999 reflects the veteran's 
disagreement with the effective date assigned by a March 1998 
RO decision for a total rating based upon individual 
unemployability due to service-connected disability.  The 
requirement that a notice of disagreement be in writing is 
met by testimony at a personal hearing that is later 
transcribed.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  A 
statement of the case on the issue of entitlement to an 
effective date prior to July 7, 1997, for a total rating 
based upon individual unemployability due to service-
connected disability has not been issued.  Where there is a 
notice of disagreement, a remand, not referral, is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

A September 1997 RO decision found that new and material 
evidence has not been submitted to reopen claims of 
entitlement to service connection for tinnitus, hearing loss, 
alcohol abuse, stomach disability, and irritable bowel 
syndrome.  In November 1997, the veteran's representative 
submitted a notice of disagreement with this decision and in 
March 1998, a statement of the case was issued.  A review of 
the record indicates that a substantive appeal, either within 
one year of the notification of the September 1997 RO 
decision or within 60 days of the statement of the case 
issued in March 1998 has not been received.  These issues 
have not been certified to the Board as being on appeal.

The issue of the timeliness of the substantive appeal may be 
addressed pursuant to legislative authority which provides 
that questions as to timeliness of the response to the 
statement of the case (SOC) shall be determined by the Board, 
and that it may dismiss any appeal which fails to make 
specific applications of error of fact or law in the 
determination being appealed.  See 38 U.S.C.A. § 7105(d) 
(West 1991); see also 38 C.F.R. § 20.101(c) (1999).  An 
application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).

Under 38 U.S.C.A. § 7105(d)(3) (West 1991) and 38 C.F.R. 
§ 20.302(b) (1999), after an appellant receives the SOC, he 
must file a substantive appeal within 60 days from the date 
the SOC is mailed or within the remainder of the one-year 
period from the date the notification of the decision was 
mailed, whichever period ends later.  By regulation, this 
substantive appeal must consist of either a VA Form 9, or 
correspondence containing the necessary information, that is, 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202 (1999).  The time period may be extended for a 
reasonable period on request for a good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.303.

This information is provided to the veteran pursuant to 
VAOPGCPREC 9-99 (August 18, 1999), which held that the Board 
has the authority to adjudicate or address in the first 
instance the question of timeliness of a substantive appeal, 
and may dismiss an appeal in the absence of a timely filed 
substantive appeal.  Under such circumstances, however, the 
General Counsel indicated that the claimant should first be 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.  Therefore, the veteran or his representative 
should submit any additional written argument or evidence 
relevant to jurisdiction, or request a hearing to present 
oral argument on the questions of timeliness of the appeal of 
the September 1997 RO decision denying service connection for 
tinnitus, hearing loss, alcohol abuse, irritable bowel 
syndrome, and stomach disability.

In light of the above, the case is REMANDED to the RO for the 
following:

1.  If the veteran or his representative 
submits any additional argument or 
evidence regarding the issue of 
timeliness of a substantive appeal with 
respect to the September 1997 RO decision 
denying service connection for tinnitus, 
hearing loss, alcohol abuse, irritable 
bowel syndrome, and stomach disability, 
the RO should associate this evidence 
with the veteran's claims file.

2.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to an effective date prior to 
July 7, 1997, for a total rating based on 
individual unemployability due to 
service-connected disability.  All 
appropriate appellate procedures should 
then be followed.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Error! Not a valid link.



